Citation Nr: 0104791	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-17 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for tear of quadriceps 
femoris muscle of the left thigh, muscle group XIV, currently 
assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1979 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1997.  A hearing was held in December 1998 in 
Atlanta, Georgia, before the undersigned, who was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  In May 1999, 
the case was remanded by the Board for additional 
development.  

In August 2000, the RO denied issues of service connection 
for a left hip, left knee and left ankle disability as 
secondary to service-connected tear of quadriceps femoris 
muscle of the left thigh.  A notice of disagreement with that 
determination is not currently of record; accordingly, those 
issues are not before the Board at this time.


FINDING OF FACT

Tear of quadriceps femoris muscle of the left thigh is 
manifested by MRI evidence of scarring and atrophy, with 
weakness, fatigability, and strength, productive of 
moderately severe disability.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for tear 
of quadriceps femoris muscle of the left thigh have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, the 
notice and duty to assist requirements contained in the new 
law have been satisfied in the development of this claim.  
Accordingly, the appellant will not be prejudiced by our 
deciding the case at this time on the merits.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000); Schafrath.  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

A.  Factual Background

Service medical records show that in August 1981, the veteran 
was seen complaining of left leg muscle pain for 11/2 months, 
which had begun during a run in physical training, when he 
had felt a pull in the upper thigh muscle.  On observation, 
there was a spasm in the upper thigh muscle.  The assessment 
was sprain of the left thigh muscle.  In October 1981, he 
complained of persistent pain.  A mass was noted in the upper 
thigh, above a small indentataion.  He was referred for 
physical therapy.  Evaluations in August 1982, disclosed he 
complained of weakness and pain, and a palpable mass with a 
distal depression were noted, as well as atrophy in the left 
upper thigh.  The assessment was torn quadriceps from old 
tear, unresolved, and rule out chondromalacia  of the left 
knee.  He was eventually discharged from physical therapy, 
with no further complaints noted; in fact, he was seen for 
other injuries sustained while playing basketball and 
football on two occasions in 1984.  

Subsequent to service, a major defect in the anterior upper 
third of the left thigh with an obvious tear in the 
quadriceps femoris extensor of the leg was noted on a VA 
examination of June 1986.  In July 1986, service connection 
was granted for tear of quadriceps femoris muscle of the left 
thigh, and a 10 percent rating assigned.  

In May 1987, a VA examination noted no significant difference 
in the left thigh muscles, as compared to the right, with 
only a slight defect noted.  A VA examination in May 1989 
disclosed mild decrease in muscle mass on the left, but 
strength, tone and definition of the muscles were excellent.  
In July 1989, the veteran's evaluation was reduced to 
noncompensable.  

In December 1996, the veteran filed a claim for an increased 
rating, claiming that his left thigh disability had worsened.  
In March 1997, he was afforded a VA examination, which noted 
nontender 3 by 4 centimeter area of depression in the left 
upper mid quadriceps area.  The thighs were equal in 
circumference.  There was good muscle strength of the left 
leg, however, on hip flexion, the left leg was weaker than 
the right.  Internal rotation was to 30 degrees on the left, 
as compared with 45 degrees on the right.  It was noted that 
there were no muscles penetrated; no scar formation; no 
adhesions; no damage to tendons, bones, joints, or nerves,  
and some discomfort on flexion of the left hip.  The 
diagnosis was status post tear, left upper quadriceps muscle.  

Medical records compiled in connection with a Social Security 
Administration disability determination in October 1998 
showed diagnoses of arthritis of the left hip, and arthritis 
and/or chondromalacia of the left knee.  Subsequent VA 
treatment records, dated through April 1999, continued to 
show treatment for arthritis of the left hip and knee.  

In May 1999, this case was remanded, in part to afford the 
veteran an examination to determine to what extent, if any, 
left knee and/or thigh impairment were caused by the service-
connected muscle injury residuals.  The examiner did not find 
any functional impairment due to the left thigh muscle injury 
residuals; although there was significantly decreased 
strength, the examiner noted that there was no measurable 
atrophy.   This objective demonstration of muscle impairment 
returns us to the original problem, namely, the extent to 
which impairment in the left lower extremity may be 
attributed to the service-connected disability.  

On examination, flexion of the left hip was to 90 degrees, 
abduction to 10 degrees, adduction to 10 degrees, and 
internal rotation to 10 degrees.  Corresponding normal ranges 
of motion were noted to be 140, 45, 30, and 40 degrees.  
Flexion of the left knee was to 90 degrees, with 140 degrees 
noted to be normal.  The examiner noted that although muscle 
strength of the left hip was 2/5 and 2 to 3/5 in the 
quadriceps and hamstrings, there was no atrophy, as measured 
in comparison with the right thigh.  The examiner felt that 
these findings were inconsistent.  He felt that the muscles 
exhibited weakened movement and excess fatigability, but 
there was no muscle atrophy or fasciculation.  He felt that 
the muscle injury would not limit functional ability, 
although the veteran stated that the pain worsened during 
flare-ups or repeated use.  The examiner did not notice any 
other impairment attributed to the service-connected tear of 
the quadriceps. 

In March 2000, the examiner prepared an addendum, noting that 
X-rays dated in July 1999 had shown bilateral arthritis of 
the hips, greater on the left, and normal knees.  He was 
ordering a magnetic resonance imaging (MRI) to determine 
whether there was a muscle tear.  He also opined that the 
limitation of motion in the hip and knee was not due to the 
quadriceps tear.  

In May 2000 an MRI of the left lower extremity disclosed 
findings suggestive of old injury to the femoris rectus 
muscle, with area of scarring extending up to the 
subcutaneous tissues, and severe atrophy of muscles of the 
lateral and posterior compartment muscles, replaced by fatty 
tissue.  The central muscle compartments appeared preserved.

B.  Analysis

The veteran's tear of quadriceps femoris muscle of the left 
thigh has been evaluated as an injury to muscle group XIV, 
under diagnostic code 5314.  The provisions regarding the 
rating of muscle injuries were amended in 1997.  However, 
these amendments did not result in any substantive changes in 
the manner in which the veteran's disability due to muscle 
injuries is rated.  62 Fed. Reg. 30235-30240 (June 3, 1997).  
Therefore, there can be no prejudice to the veteran by the 
Board's application of the amended provision without 
remanding the case to the RO for initial consideration of the 
regulatory changes, and both versions are equally favorable 
to the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993), 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory and size of the missile which 
inflicted the wounds; the extent of the initial injury and 
duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  38 C.F.R. § 4.56 (2000).  

Muscles in group XIV, the anterior thigh group, perform the 
function of extension of the knee, simultaneous flexion of 
the hip and knee, and assist in the postural support of the 
body and synchronizing hip and knee.  Severe injury warrants 
a 40 percent rating; moderately severe, a 30 percent rating; 
moderate disability merits a 10 percent rating; and slight 
disability is noncompensable.  38 C.F.R. Part 4, Code 5314 
(2000). 

In this case, the muscle injury was not a penetrating wound, 
but, rather, an internal tear, so factors pertaining 
specifically to gunshot wounds are not applicable.  Moderate 
disability of muscles contemplates one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. In addition, there should be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when  compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).  The cardinal 
signs and symptoms of  muscle disability are loss of power, 
weakness, lowered threshold of  fatigue, fatigue-pain, 
impairment of coordination and uncertainty of  movement.  
38 C.F.R. § 4.56(c).

Moderately severe disability of muscles contemplates 
intermuscular scarring and cardinal signs and symptoms of 
muscle disability, and, if  present, evidence of inability to 
keep up with work requirements.  There should be indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of  strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

In this case, the veteran has MRI evidence of scarring, and, 
of the cardinal symptoms, loss of power, weakness, lowered 
threshold of fatigue, and fatigue-pain, have been indicated.  
The MRI also showed significant loss of muscle substance; 
severe in the gluteus maximum and biceps femoris.  Strength 
tests have shown positive evidence of impairment.  
Accordingly, based on the evidence of muscle impairment, the 
veteran has moderately severe disability, reflective of a 30 
percent evaluation.  

Severe disability of muscles contemplates intermuscular 
binding, and scarring.  Cardinal signs and symptoms of muscle 
disability should be worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  Other 
indicia of severe muscle adhesion of scar to bone; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Intermuscular binding has not been shown, and no abnormal 
performance in contraction has been demonstrated.  Severe 
impairment in function has not been shown, and, although 
severe atrophy in two muscle compartments was shown, other 
muscle compartments were preserved.  In addition, the 
veteran's disability status from work has been attributed to 
arthritis of the hip and chondromalacia of the knee, two 
disorders for which service connection has been denied.  The 
veteran does not meet any of the other criteria for severe 
muscle injury.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a 40 percent rating.  38 C.F.R. § 4.7 
(2000).  

Particularly in view of the fact that the veteran's left hip 
and left knee disabilities have not been found to be service-
connected, there are no other potentially applicable 
diagnostic codes which would provide for a separate rating.  
See  Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  
Additionally, factors affecting functional impairment, such 
as pain on motion, weakened movement, excess fatigability, 
lost endurance, swelling or incoordination, have been 
considered in the grant of a 30 percent rating; accordingly, 
a higher rating is not assigned for such symptoms.  See 38 
C.F.R. §§ 4.40, 4.45 (2000), DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

Preliminary review of the record reveals that the RO did not 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (2000).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation of 30 percent for tear of quadriceps femoris 
muscle of the left thigh is granted, subject to regulations 
governing the payment of monetary benefits.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

